Title: To Benjamin Franklin from Sarah Bache, 7 January 1783
From: Bache, Sarah Franklin
To: Franklin, Benjamin


Dear & Honoured SirPhiladelphia Jan 7th: 1783
Yesterday which was your birthday—and which I allways keep in the most festive Manner in my power—Willy & Eliza invited their Friends to a little dance, and made about sixty young folks, as happy as twas possible for People to be in this World. My children quite in an extacy, even little Deby had her share in the beginning of the evening— I have not the least doubt but they wish Grandpa’s birth day would happen once a week— This will be delivered to you by Major Franks, whom I recommended to you last Year, I have given him a memorandom of some things I want, which Mr Bache has desired Mr Williams to pay for, if there is any thing that he cannot get in Nantz, I have desired him to call on You. I gave last year a small Memorandom to Mrs Barkly which I requested her to give Mr W: or You, but she went to LOrient. I hear she is to spend the Winter in Paris, I hope you will see her often, she was a real Friend to me, and Mr Barkly as good a little Man as ever lived. I shall write to them by this opportunity—
Last Assembly I introduced a God daughter of mine Miss Deby Donaldson, she bids fair to be one of our greatest Beauties. Mr Bache would tell you she was one already— I am going this afternoon to sitt with Mrs Francis, who has lost her darling Sister Dolly Stirling, whom you knew and loved. Of all my Friends Mrs Francis, is the most attentive when any thing is the matter, in ones gay moments every body is ready and Willing to come, she is not a common acquaintance and I would not neglect her for the world, and have this day refused two very agreable engagements to go to her— Since I began to write I have had the pleasure of a Visit from you—a French Man from on Board the Danie Frigate, brought me a minature picture, which he said was drawn by a Lady in Paris from a large one, and sent a Venture by him, he asked eight Gunies, I am no great judge of painting, but I did not think the likeness good, not half so strong as the one the Minister gave me, done with a black lead pencl, by the Young Man who was kill’d by litening— You will not I think find fault of the scaricetty or length of my letters, I have began the Year a meer scribler— Mr Bache and the Children join in love with your Afectionate daughter
S Bache
